Hice, J.
— Thompson, the trustee, was also the assignee of the defendants. The plaintiffs alleged that the assignment to Thompson was fraudulent and void as to creditors. On this point the issue was made up between the plaintiffs and Thompson as assignee. To protect the interests of those creditors of the defendants, who have become parties to the assignment they had been summoned into Court. Whether they appeared or not, the case does not find. They did not become parties to the record and if they participated in the defence it was under Thompson with whom the issue was made up, and by whom they were represented. Notice to Mm was therefore sufficient.
In the admission of those portions of the deposition which have been copied with the case no error is perceived.

Exceptions overruled.


Judgment on the verdicL

TenNEY, J., did not sit in this case.